USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 1 of 8


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 SAMUEL L. MARTIN-SHIVELY,

             Plaintiff,

                    v.                      CAUSE NO. 3:19-CV-857-RLM-MGG

 JOHN GALIPEAU, et al.,

             Defendants.

                               OPINION AND ORDER

      Samuel L. Martin-Shively, a prisoner without a lawyer, was granted leave

to proceed on a claim against Ms. Hutchinson and Captain Gary Lewis for failing

to provide Samuel L. Martin-Shively with adequate medical care for his back pain

while housed at the Westville Correctional Facility, in violation of the Eighth

Amendment. He was also granted leave to proceed against Warden Galipeau in

his official capacity for injunctive relief to provide Samuel L. Martin-Shively with

adequate medical care for his back pain, as required by the Eighth Amendment.

      The defendants each filed a motion for summary judgment arguing that

Mr. Martin-Shively didn’t exhaust his administrative remedies. Mr. Martin-

Shively didn’t file a timely response, although he was warned of the

consequences of failing to respond. He filed a single untimely response, and

defendant Hutchinson has moved to strike it. Mr. Martin-Shively didn’t respond

to the motion to strike.



                                 Motion to Strike
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 2 of 8


      Mr. Martin-Shively filed his response more than eleven weeks after Ms.

Hutchinson’s motion, and six weeks after Captain Lewis’s and Warden

Galipeau’s summary judgment motion. This court’s local rules allow twenty-eight

days to file a response. N.D. Ind. L. R. 56-1(b)(1). Mr. Martin-Shively offered no

reason for the late filing, either before or after the motion to strike was filed.

“When an act may or must be done within a specified time, the court may, for

good cause, extend the time: ... on motion made after the time has expired if the

party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Mr.

Martin-Shively   has   shown    neither   good   cause   nor   excusable   neglect.

Nonetheless, motions to strike are disfavored, and the defendants haven’t shown

that they would be prejudiced by the late filings. Custom Vehicles, Inc. v. Forest

River, Inc., 464 F.3d 725, 727 (7th Cir. 2006). Therefore, the court will deny the

motion to strike, and address the summary judgment motions on the merits.



                               Summary Judgment

      Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine

whether a genuine issue of material fact exists, the court must construe all facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).



                                          2
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 3 of 8


       Prisoners are prohibited from bringing an action in federal court with

respect to prison conditions “until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district

court lacks discretion to resolve the claim on the merits, even if the prisoner

exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). The court of appeals has taken a “strict

compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006). Thus, “[t]o exhaust remedies, a prisoner must file complaints and

appeals in the place, and at the time, the prison’s administrative rules require.”

Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner who does

not properly take each step within the administrative process has failed to

exhaust state remedies.” Id. at 1024. Failure to exhaust is an affirmative defense

on which the defendant bears the burden of proof. Dole v. Chandler, 438 F.3d at

809.

       Inmates are only required to exhaust administrative remedies that are

“available.” Woodford v. Ngo, 548 U.S. 81, 102 (2006). The availability of a

remedy isn’t a matter of what appears “on paper,” but rather whether the process

was truly available for the prisoner to pursue. Kaba v. Stepp, 458 F.3d 678, 684

(7th Cir. 2006). When prison staff hinder an inmate’s ability to use the

administrative process, such as by failing to provide him with the necessary

forms, administrative remedies are not considered “available.” Id. In essence,

“[p]rison officials may not take unfair advantage of the exhaustion requirement .



                                        3
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 4 of 8


. . and a remedy becomes ‘unavailable’ if prison employees do not respond to a

properly filed grievance or otherwise use affirmative misconduct to prevent a

prisoner from exhausting.” Dole v. Chandler, 438 F.3d at 809.

      A grievance process was available to inmates during Mr. Martin-

Shively’s time at the Indiana State Prison. ECF 42-3 at ¶ 6. The grievance

policy sets forth a multi-step grievance process. Id. at ¶¶ 9-28. First, an

inmate must try to informally resolve his complaint. Id. at ¶ 9.

      The offender may do this by discussing the complaint with the staff
      member responsible for the situation or, if there is no such single
      person, with the person who is in charge of the area where the
      situation occurs. If the offender is uncomfortable discussing the
      issue with that staff member, he/she may discuss with the staff
      person’s immediate supervisor.

ECF 42-3 at 16-17.

      If the inmate can’t resolve the complaint informally, he can file a formal

grievance within ten days of the incident giving rise to the complaint. The

offender must also “provide evidence (e.g., “To/From” correspondence, State

Form 36935, “Request for Interview”) of the attempt” to resolve the complaint

informally. ECF 42-3 at 16-17.

      Once a formal grievance is filed, the Offender Grievance Specialist screens

it to ensure it meets the requirements of the grievance policy. ECF 42-3 at ¶¶

11-12. Grievances can be rejected if they are filed more than ten days after the

incident or if the offender is grieving a matter that is inappropriate for the

grievance process. Id. at ¶ 14. The Offender Grievance Specialist must either

return the grievance if it is unacceptable or provide a receipt for it. Id. at ¶ 11. If




                                          4
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 5 of 8


the offender does not receive either a receipt or a form indicating that the

grievance was rejected within five days of submission, the offender must notify

the Offender Grievance Specialist and keep a copy of that notice. Id. The Offender

Grievance Specialist will then investigate. Id.

      If a grievance is accepted, the Offender Grievance Specialist has fifteen

days to complete an investigation and respond. Id. at ¶ 17. If the offender gets

no response within twenty days, he may appeal as if the grievance was denied.

Id. at ¶ 19. An offender who is dissatisfied with the resolution of the formal

grievance may file an appeal within five days of receiving a response to the formal

grievance. Id. at ¶ 20. If the appeal is denied, the offender may seek further

review. Id. at ¶ 23. The grievance process is complete when an offender attempts

informal resolution, files a formal grievance, files an appeal with the Warden or

his designee, and files a second appeal with the Offender Grievance Manager. Id.

at ¶ 28. Indiana Department of Correction records show whether an inmate has

filed an informal grievance, formal grievance, or an appeal, as well as the

responses. Id. at ¶ 30.

      According to the IDOC’s grievance records, Mr. Martin-Shively filed a

formal grievance on September 23, 2019, indicating that he wanted back surgery

to be performed. The grievance didn’t mention any defendant by name or of any

attempt to resolve his grievance informally. Id. It was returned to Mr. Martin-

Shively for two reasons: there was no indication that Mr. Martin-Shively had

tried to informally resolve his complaint, and the complaint or concern wasn’t

legible, understandable, presented in a courteous manner, or contained



                                         5
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 6 of 8


excessive legal jargon. He was told that, if he had tried to resolve the complaint

informally, he could fill out another grievance form and indicate that he had

attempted to informally resolve his complaint. Id. Or, if he hadn’t tried to resolve

his complaint informally, he had five days to begin the process. Mr. Martin-

Shively took no further action in response to the return of grievance. In response

to the summary judgment motions, he contends that he did try to resolve his

grievance informally before filing the formal grievance. He specifically indicates

that he used a health care request form to try to informally resolve his grievance,

but he didn’t provide a copy of that form.

      On September 25, 2019, Mr. Martin-Shively filed a formal grievance

against Captain Lewis for forcing him to go to work even though he could hardly

walk or move. He asked for a change in work assignment without being written

up. That grievance made no mention of any attempt to resolve his grievance

informally, and was rejected for that reason and because it concerned a

classification or disciplinary hearing issue or action. He was instructed that, if

he had tried to resolve the complaint informally, he could fill out another

grievance form and indicate that he had attempted to informally grieve. He had

five days to begin the process if he hadn’t already tried. Mr. Martin-Shively took

no further action in response to the return of grievance.

      On October 1, 2019, Mr. Martin-Shively filed another formal grievance

against Captain Lewis. He complained that Captain Lewis caused him to not

receive his legal mail by forcing him to go to work even though he was waiting




                                         6
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 7 of 8


for his mail. 1 The grievance made no mention of any attempt to resolve his

grievance informally. This grievance was rejected because Mr. Martin-Shively

didn’t indicate that he had tried to informally resolve his complaint, and because

the complaint or concern was not legible, understandable, presented in a

courteous manner, or contained excessive legal jargon. He was instructed that,

if he had tried to resolve the complaint informally, he could fill out another

grievance form and indicate that he had tried to informally resolve his complaint,

and that he had five days to begin the progress. Mr. Martin-Shively again took

no further action.

        In response to the summary judgment motions, Mr. Martin-Shively

contends that he attempted to resolve his dispute with Captain Lewis verbally,

so he can’t provide written proof of his attempt. That is fair enough, but the

grievance wasn’t rejected because he did not provide written proof – it was

rejected because he didn’t indicate that he had made any attempt to resolve the

matter informally whatsoever. The policy requires that he provide some evidence

of his attempt to resolve the matter informally. His own statement about when

and how he tried to resolve the matter informally might have been enough. But

he didn’t submit his statement with reference to this grievance or any of the

other grievances that are even possibly related to the allegations he is proceeding

on, either in the grievance itself or in response to the return of grievance form.




        1Mr. Martin-Shively isn’t proceeding on a claim related to legal mail, but it’s one of the
grievances that Mr. Martin-Shively relies upon in response to the motions for summary judgment.


                                                    7
USDC IN/ND case 3:19-cv-00857-RLM-MGG document 72 filed 02/17/21 page 8 of 8


      The undisputed evidence shows that Mr. Martin-Shively filed this suit

without exhausting his administrative remedies. There is no evidence that the

grievance process was made unavailable to him, so the court must grant the

defendants’ summary judgment motions.

      For these reasons, the court:

      (1) DENIES the motion to strike (ECF 44):

      (2) GRANTS the defendants’ motions for summary judgment (ECF 40; ECF

         53); and

      (3) DISMISSES this case without prejudice pursuant to 42 U.S.C.

         1997(e)(a).

      SO ORDERED on February 17, 2021

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      8
